DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 18 APRIL 2019 is considered.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 APRIL 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 18 JUNE 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The use of the term KAPTON®, [0011, 0026, 0027, 0028]; SILWET™-77, [0027] , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In [0010, 0011], the word ‘imdividual’ is misspelled.  For examination purposes, the Examiner interprets this to be ‘individual’.  
The disclosure is objected to because of the following informalities: In [0027], the trademark Silwett-77 is misspelled.  Examiner interprets Silwett-77  to be SILWET™-77.  For examination purposes, the Examiner interprets this to be ‘individual’.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-19,  of U.S. Patent No. 11,247,206 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘206 reference and the instant invention are both directed towards the same device.  The ‘206 reference is more specific in determining the presence of cell-free non-coding RNA (cfNCR) biomarkers in interstitial fluid, while the instant invention is directed towards just generic sampling of interstitial fluid from an individual.  There is no distinction between the instant invention and the ‘206 reference.  
The instant invention specifically mentions KAPTON™ and SILWET™-77, but these are both known trademarks of polyimide and a nonionic organosilicone surfactant. 
Both the instant invention and the ‘206 reference define the microfluidic device comprising: a substrate containing multiple vertical micro channels therethrough, wherein at a first end of each of the multiple vertical micro channels a microheater is formed for controllably ablating a portion of skin to access the interstitial fluid; and further wherein at a second end of each of the multiple vertical micro channels is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  In line 2 of the instant claim, the word ‘imdividual’ is misspelled.  For examination purposes, the Examiner interprets ‘imdividual’ to be ‘individual’.  Appropriate correction is required.
Claims 5 and 9-12 are objected to because of the following informalities:  In Claims 5 and 9-12 , Applicant uses the term ‘microchannels’ without a space between ‘micro’ and ‘channels’, however, Claim 1 uses ‘micro channels’ with a space between the two words.  
Consistent terminology should be used throughout the claim set.  Appropriate correction is required.  For examination purposes, the Examiner interprets ‘micro channel(s)’ and ‘microchannel(s)’ to be referencing the same thing.  Examiner also interprets the intention for all ‘micro channel(s)’ is to be the form where there is a space between the two words as the first instance is in Claim 1.  
It should be noted that independent Claim 13-20 uses the from ‘microchannel(s)’ without the space.  Consistent terminology should be used throughout the claim set.  
Claim 14 is objected to because of the following informalities:  In the instance of ‘each vertical microchannel’ in line 1 should be ‘each vertical microchannels’.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Silwett-77 is misspelled.  Examiner interprets Silwett-77  to be SILWET™-77 .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dry dead skin cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, 4, 5, 8, 13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 5, 13, 18, 19 and 20 contains the trademark/trade name KAPTON®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polymide and, accordingly, the identification/description is indefinite.
Claims 8 and 17 contains the trademark/trade name SILWET™-77.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a non-ionic surfactant that is used in floral-dip transformation with Agrobacterium tumefacians and, accordingly, the identification/description is indefinite.
Claims 5 and 9-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the microheaters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Only a single ‘microheater’ is positively claimed in Claim 1. 
Claim 9 recites the limitation "the multiple horizontal microchannels".  There is insufficient antecedent basis for this limitation in the claim.  Only a single ‘horizontal micro channel’ that is positively claimed in Claim 1. There are two instances of "the multiple horizontal microchannels".  
Claim 10 recites the limitation "the microheaters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Only a single ‘microheater’ is positively claimed in Claim 1. 
Claim 11 recites the limitation "the microheaters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Only a single ‘microheater’ is positively claimed in Claim 1. 
Claim 12 recites the limitation "the microheaters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Only a single ‘microheater’ is positively claimed in Claim 1. 
In Claim 20, line 1, in the instance of ‘wherein the microheater’; it is unclear if ‘the microheater’ is the same or different than the ‘electrically controllable microheater’.  All other instance of ‘microheater’ has been stated as ‘at least a portion of the electrically controllable microheater(s)’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over PARANJAPE, M. et al, A PDMS dermal patch for non-intrusive transdermal glucose sensing, Sensors and Actuators A 104 (2003) 195–204, and further in view of EPPSTEIN, US Publication No. 2002/0010412 A1, submitted on the Information Disclosure Statement on 18 APRIL 2019, US Patent Documents.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference PARANJAPE discloses a microfluidic device for non-invasively and passively accessing interstitial fluid from an individual, abstract, bandage for non-intrusive transdermal sampling of glucose or any other bio-molecule present in interstitial fluids, the microfluidic device comprising: a substrate containing a vertical micro channel therethrough, wherein at a first end of each of the vertical micro channel a microheater is formed for controllably ablating a portion of the dry dead skin cells to access the interstitial fluid, Figure 1, page 198-199. 
The PARANJAPE reference discloses the claimed invention, but is silent in regards to multiple vertical micro channels and wherein at a second end of each of the vertical micro channel is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port.
The EPPSTEIN reference discloses a microfluidic device for non-invasively and passively accessing interstitial fluid from an individual, abstract, [0031, 0052, 0056], device 10, the microfluidic device comprising: a substrate, Figure 1, base 14, [0056], containing multiple vertical micro channels therethrough, Figure 1, [0056, 0057], in the base 14 there is a hole 26 extending therethrough from lower side 30 to upper side 34, wherein at a second end of each of the multiple vertical micro channels is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port, Figure 1, capillary 38 and reservoir 42, [0057].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the PARANJAPE reference to duplicate the number of vertical micro channels since the mere duplication of part or vertical micro channel has no patentable significance only provides more samples to be collected, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), wherein at a second end of each of the vertical micro channel is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port as taught by EPPSTEIN so that interstitial fluid can be collected, [0055-0057]. 
Additional Disclosures Included are: Claim 2: wherein the microfluidic device of claim 1, wherein an angle between each of the multiple vertical micro channels and a corresponding horizontal micro channel is less than 90 degrees, Figure 1, [0030-0032, 0040-0042, 0057], then angle between vertical micro channel and horizontal micro channels has to be less than 90 degrees so that fluid can be collected in reservoir 42.; Claim 3: wherein the microfluidic device of claim 1, wherein the device is formed in poly(dimethylsiloxane) (PDMS) or Kapton (polymide), PARANJAPE, abstract, page 195-199.; Claim 9: wherein the microfluidic device of claim 1, wherein the multiple vertical microchannels, multiple horizontal microchannels and the common collection port are arranged in a spoke and wheel configuration, wherein the multiple horizontal microchannels end at the common collection port, EPPSTEIN, Figure 1, [0057].; Claim 10: wherein the microfluidic device of claim 1, wherein the microheaters are formed in-line with the first end of each of the multiple vertical microchannels at a circumference of an opening at the first end of each of the multiple vertical microchannels, PARANJAPE Figure 1, page 196-197, see ‘heater’.; Claim 11: wherein the microfluidic device of claim 1, wherein the microheaters are formed in-line with the first end of each of the multiple vertical microchannels and at least a portion thereof is suspended across an opening at the first end of each of the multiple vertical microchannels, PARANJAPE Figure 1, page 196-197.; Claim 12: wherein the microfluidic device of claim 1, wherein the microheaters are formed so as to protrude from the first end of each of the multiple vertical microchannels at a circumference of an opening at the first end of each of the multiple vertical microchannels, PARANJAPE Figure 1, page 196-197.
Claims 4-6, 13, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARANJAPE, M. et al, A PDMS dermal patch for non-intrusive transdermal glucose sensing, Sensors and Actuators A 104 (2003) 195–204, and further in view of EPPSTEIN, US Publication No. 2002/0010412 A1, submitted on the Information Disclosure Statement on 18 APRIL 2019, US Patent Documents, and further in view of CURRIE, WO 2007/070093 A2. 
Regarding Claim 4, the combination of references disclose the claimed invention, but is silent in regards to wherein the device is formed of both poly(dimethylsiloxane) (PDMS) and KAPTON™ (polymide).
PARANJAPE  discloses the device is formed in poly(dimethylsiloxane) (PDMS), abstract, page 195-199. 
The CURRIE reference discloses a microfluidic device for non-invasively and passively accessing interstitial fluid from an individual, abstract, system for sampling of interstitial fluid, [0099], Figure 1, device 12, the microfluidic device comprising: a substrate, [0140], and a microheater is formed for controllably ablating a portion of the dry dead skin cells to access the interstitial fluid, [0140], micro-heater 270, wherein the device is formed of both poly(dimethylsiloxane) (PDMS) and KAPTON™ (polymide), [0131, 0140, 0171].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention such that the device is formed of both poly(dimethylsiloxane) (PDMS) and KAPTON™ (polymide), so that the device is made of materials having a relatively low modulus for flexibility, [0122, 0140].  
Additional Disclosures Included are: Claim 5: wherein the microfluidic device of claim 4, wherein the first end of each of the multiple vertical microchannels containing the microheaters is formed of KAPTON™ and the second end of each of the multiple vertical micro channels, the horizontal micro channels and the common collection port are PDMS, PARANJAPE  abstract, page 195-199, CURRIE [0122, 0140].; and Claim 6: wherein the microfluidic device of claim 5, wherein the PDMS is treated to make it hydrophilic, CURRIE [0118].
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 13, the reference PARANJAPE discloses microfluidic device for non-invasively and passively accessing interstitial fluid from an individual, abstract, bandage for non-intrusive transdermal sampling of glucose or any other bio-molecule present in interstitial fluids, the microfluidic device comprising: a first layer, Figure 1, page 199; a second layer formed of poly(dimethylsiloxane) (PDMS), abstract, page 1958-199, wherein the first and second layer are bonded together, page 199; a  vertical microchannel formed through the first and second layer, and at least one electrically controllable microheater formed at an end of each of the vertical microchannels, Figure 1, page 196-197. 
The PARANJAPE reference discloses the claimed invention, but is silent in regards to multiple vertical micro channels and wherein at a second end of each of the vertical micro channel is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port.
The EPPSTEIN reference discloses a microfluidic device for non-invasively and passively accessing interstitial fluid from an individual, abstract, [0031, 0052, 0056], device 10, the microfluidic device comprising: a substrate, Figure 1, base 14, [0056], containing multiple vertical micro channels therethrough, Figure 1, [0056, 0057], in the base 14 there is a hole 26 extending therethrough from lower side 30 to upper side 34, wherein at a second end of each of the multiple vertical micro channels is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port, Figure 1, capillary 38 and reservoir 42, [0057].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the PARANJAPE reference to duplicate the number of vertical micro channels since the mere duplication of part or vertical micro channel has no patentable significance only provides more samples to be collected, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), wherein at a second end of each of the vertical micro channel is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port as taught by EPPSTEIN so that interstitial fluid can be collected, [0055-0057]. 
The combination above suggests the claimed invention but is silent in regards to a layer is made of KAPTON™.
The CURRIE reference discloses a microfluidic device for non-invasively and passively accessing interstitial fluid from an individual, abstract, system for sampling of interstitial fluid, [0099], Figure 1, device 12, the microfluidic device comprising: a first layer from of KAPTON™ (polymide), [0122, 0131, 0140, 0171], a second layer formed of poly(dimethylsiloxane) (PDMS), [0119-0121, 0131], wherein the first and second layer are bonded together, [0119, 0122]; and at least one electrically controllable microheater from at a KAPTON™, [0140]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention such that the device has a layer from of  KAPTON™ (polymide), so that the device is made of materials having a relatively low modulus for flexibility, [0122, 0140].  
Additional Disclosures Included by the combination are : Claim 14: wherein the microfluidic device of claim 13, wherein a PDMS end of each vertical microchannel is fluidically connected to an approximately horizontal microchannel for directing interstitial fluid to a collection port, EPPSTEIN, Figure 1, [0055-0057].; Claim 15: microfluidic device of claim 13, wherein the PDMS is treated to make it hydrophilic, CURRIE [0118].; Claim 18: wherein the microfluidic device of claim 13, further comprising a third layer formed of PDMS over a portion of the Kapton layer, but excluding each of the at least one electrically controllable microheater and each of the vertical microchannels, CURRIE, [0119].;  Claim 19: wherein the microfluidic device of claim 13, wherein at least a portion of the electrically controllable microheaters is suspended across an opening at the KAPTON™ end of each of the vertical microchannels, CURRIE [0131, 0140, 0171], PARANJAPE Figure 1, page 196-197.; and Claim 20: wherein the microfluidic device of claim 13, wherein the microheaters are formed so as to protrude from the KAPTON™ end of each of the vertical microchannels at a circumference of an opening at the KAPTON™ end of each of the vertical microchannels, CURRIE, [0140].
Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PARANJAPE, M. et al, A PDMS dermal patch for non-intrusive transdermal glucose sensing, Sensors and Actuators A 104 (2003) 195–204, in view of EPPSTEIN, US Publication No. 2002/0010412 A1, submitted on the Information Disclosure Statement on 18 APRIL 2019, US Patent Documents, in view of CURRIE, WO 2007/070093 A2, and further in view of Hojjat MADADI et al 2015 Biofabrication 7 025007. 
Regarding Claim 7, 8, 16 and 17, the combination above suggests the claimed invention, but is silent in regards to wherein the PDMS is treated to make it hydrophilic and wherein the PDMS is treated by adding a nonionic organosilicone surfactant thereto. 
The MADADI discloses a microfluidic device, abstract, lab-on-a-chip, comprising a substrate with a channel, Figure 1, page 3, wherein the substrate is formed of PDMS and the PDMS is treated to make it hydrophilic and wherein the PDMS is treated by adding a nonionic organosilicone surfactant thereto, abstract, page 4. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the PDMS layer to be treated to make it hydrophilic and the PDMS layer is treated by adding a nonionic organosilicone surfactant thereto as taught by MADADI to overcome PDMS’s hydrophobicity and to control PDMS’s hydrophobic recovery over a long period of time, page 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797